Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on December 20, 2021. Claims 1-4, 7, 9-14, 17, and 19-20 were pending in the Application. Claims 1-4, 9-14, 19, and 20 are amended. No new claims have been added. Claims 7 and 17 have been canceled, therefore, claims 5-8 and 15-18 are now canceled. Claims 1, 11, and 20 are independent claims, the remaining claims depend, directly or indirectly, on claims 1 and 11. Thus Claims 1-4, 9-14, and 19-20 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and/or not persuasive. This action is made FINAL.

Response to Arguments


















In the context of Claim Objections, paragraph 14.a. of the Non-Final Rejection Office Action dated September 20, 2021, Applicant has adequately amended to make the Claim Objections moot. Examiner does hereby remove the Claim Objections for paragraph 14.a. of the Non-Final Rejection Office Action dated September 20, 2021.
In the context of Claim Interpretation, Intended Use, paragraphs 16-18 of the Non-Final Rejection Office Action dated September 20, 2021, Applicant has adequately amended to make the Claim Interpretation, Intended Use, moot. Examiner does hereby remove the Claim Interpretation, Intended Use, for paragraphs 16-18 of the Non-Final Rejection Office Action dated September 20, 2021.
In the context of Claim Interpretation, Not Positively Recited, paragraph 19 of the Non-Final Rejection Office Action dated September 20, 2021, Applicant has adequately amended to make the Claim Interpretation, Not Positively Recited, moot. Examiner does hereby remove the Claim Interpretation, Not Positively Recited, for paragraph 19 of the Non-Final Rejection Office Action dated September 20, 2021.
In the context of 35 U.S.C. §112(a), Lack of Algorithm, which Examiner notes should have been under Written Description, paragraph 21 of the Non-Final Rejection Office Action dated September 20, 2021, Applicant has canceled claims 7 and 17, thus rendering the rejection under 35 U.S.C. §112(a), Written Description, moot. Examiner does hereby remove the rejection under the 35 U.S.C. §112(a), Written Description, for paragraph 21 of the Non-Final Rejection Office Action dated September 20, 2021.
In the context of 35 U.S.C. §112(a), Lack of Algorithm, which Examiner notes should have been under Written Description, paragraph 22 of the Non-Final Rejection Office Action dated September 20, 2021, Applicant arguments are persuasive. Examiner does hereby remove the rejection under the 35 U.S.C. §112(a), Written Description, for paragraph 22 of the Non-Final Rejection Office Action dated September 20, 2021.
In the context of 35 U.S.C. §112(a), Lack of Algorithm, which Examiner notes should have been under Written Description, paragraphs 23 and 24 of the Non-Final Rejection Office Action dated September 20, 2021, Applicant has amended claim 11
In the context of 35 U.S.C. §112(a), Lack of Algorithm, which Examiner notes should have been under Written Description, paragraph 25 of the Non-Final Rejection Office Action dated September 20, 2021, Applicant arguments for claim 19, line 3, where it recites “historical transaction data is stored in a column-oriented …” and for claim 19, line 5, where is recites “… querying the historical transaction data comprises …” are persuasive. Examiner does hereby remove the rejections under the 35 U.S.C. §112(a), Written Description, for paragraph 25 of the Non-Final Rejection Office Action dated September 20, 2021, claim 19, line 3, where it recites “historical transaction data is stored in a column-oriented …” and for claim 19, line 5, where is recites “… querying the historical transaction data comprises …”.
For paragraph 25 of the Non-Final Rejection Office Action dated September 20, 2021, Applicant arguments for claim 19, line 6, where it recites “… one processor configured to perform a targeted search …”, Applicant has not adequately amended nor made a persuasive argument.  Examiner does not hereby remove the rejection under the 35 U.S.C. §112(a), Written Description, for paragraph 25 of the Non-Final Rejection Office Action dated September 20, 2021, claim 19, line 6, where it recites “… one processor configured to perform a targeted search …”
In the context of 35 U.S.C. § 112(b), Antecedent Basis, paragraphs 27 and 28 of the Non-Final Rejection Office Action dated September 20, 2021, Applicant has amended adequately to render the rejections under 35 U.S.C. § 112(b), Antecedent Basis, mute. Examiner does hereby remove the rejection under 35 U.S.C. § 112(b), Antecedent Basis, paragraphs 27 and 28 of the Non-Final Rejection Office Action dated September 20, 2021.
In the context of 35 U.S.C. § 112(b), Unclear Scope, paragraph 30 of the Non-Final Rejection Office Action dated September 20, 2021, Applicant has amended adequately to render the rejection under 35 U.S.C. § 112(b), Unclear Scope, mute. Examiner does hereby remove the 
In the context of 35 U.S.C. § 112(b), Unclear Scope, paragraphs 31-33 of the Non-Final Rejection Office Action dated September 20, 2021, Applicant arguments are persuasive. Examiner does hereby remove the rejections under 35 U.S.C. § 112(b), Unclear Scope, paragraphs 31-33 of the Non-Final Rejection Office Action dated September 20, 2021.
In the context of 35 U.S.C. § 112(d), Claim in Dependent Form, paragraph 34 of the Non-Final Rejection Office Action dated September 20, 2021, Applicant has canceled claims 7 and 17 to render the rejections under 35 U.S.C. § 112(d), Claim in Dependent Form, mute. Examiner does hereby remove the rejections under 35 U.S.C. § 112(d), Claim in Dependent Form, paragraph 34 of the Non-Final Rejection Office Action dated September 20, 2021.
In the context of 35 U.S.C. §103, Applicant submits that Liu, Boding, and Koenigsbrueck, or in combination fail to teach all of the features of the recited features of claim 1, and similarly claims 11 and 20, in particular:
automatically simulating, by the processor while receiving the user input, the first rule segment of the proposed fraud detection rule by: querying, by the processor, historical transaction data based on the first rule segment of the proposed fraud detection rule; and generating, by the processor, a simulation result based on the first rule segment of the proposed fraud detection rule based on the queried historical transaction data; 
transmitting, by the processor without a user actively prompting, the simulation result based on the first rule segment of the proposed fraud detection rule to the user interface; 
automatically displaying, by the processor, the simulation result on the user interface in near real-time while receiving the user input and before receiving the second rule segment of the proposed fraud detection rule by the user interface; 
automatically simulating, by the processor while receiving the user input, the second rule segment of the proposed fraud detection rule by: querying historical transaction data based on the first rule segment and the second rule segment of the proposed fraud detection rule; and generating an updated simulation result for the first rule segment and the second rule segment of the proposed fraud detection rule based on the queried historical transaction data; 
transmitting, by the processor without the user actively prompting, the updated simulation result based on the first rule segment and the second rule segment of the proposed fraud detection rule to the user interface; and 
automatically displaying, by the processor, the updated simulation result on the user interface in near real-time while receiving the user input in response to the second rule segment of the proposed fraud detection rule being received by the user interface.

In any event, as US Patent Application Publication No. US 20100287099 A1 to Liu and US Patent No. US 9606903 B2 to Murugesan are being applied to the newly amended subject matter for claim 1, and similarly claims 11 and 20, Examiner finds the applicant arguments moot in view of new grounds of rejection and not persuasive, and therefore, claims 1, 11, and 20 are not patentable. Claims 1, 11, and 20 stand rejected under 35 U.S.C §103 in the analysis below, and are therefore, not patentable in view of Liu, with Figure 6B, item 6002-6008, Figure 15, item 1500, Figure 17, item 1700a, 1700b, Figure 18, item 1800, and [0074], [0114], Murugesan, with [Column 8, lines 11-25], FIG. 1, item 112, and [Column 5, lines 18-25], now applying to the applicable amended sections for claim 1, and similarly claims 11 and 20. Therefore, claim 1, and similarly claims 11 and 20, stand rejected under 35 U.S.C §103 in the analysis below, and are therefore, not patentable.
Therefore, the amended claims 1, 11, and 20 stand rejected under 35 U.S.C. 103. Claims 2-4 and 9-10, which depend on claim 1, stand rejected under 35 U.S.C. §103; and claims 12-14 and 19, which depend on Claim 11, stand rejected under 35 U.S.C. §103.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Written Description
Claims 19, line 6, recites “… one processor configured to perform a targeted search …” Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. When examining computer-implemented functional claims, it should be determined whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. The specification does not provide details on what the limitation, “configured to perform”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “configured to perform” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 §U.S.C. 102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (U. S. Patent Application Publication No. 20100287099 A1), herein referred to as Liu, and in further view of Murugesan (U. S. Patent No. 9606903 B2), herein referred to as Murugesan.

Claims 1, 11, and 20
Liu teaches a method for simulating fraud detection rules, comprising: 
receiving, by a processor, user input comprising a proposed fraud detection rule in at least one input field of a user interface, (Figure 6B, item 6002, and [0074]) the proposed fraud detection rule comprising a plurality of rule segments comprising a first rule segment and a second rule segment; (Figure 15, item 1500, and [0114]; Figure 18, item 1800, and [0117])
…

querying, by the processor, historical transaction data based on the first rule segment the proposed fraud detection rule; (Figure 6B, item 6004, and [0074])

and generating, by the processor, a simulation result based on the first rule segment of the proposed fraud detection rule based on the queried historical transaction data; 
(Figure 6B, item 6006, 6008, and [0074])

…

automatically displaying, by the processor, the simulation result on the user interface in near real-time while receiving the user input and before receiving the second rule segment of the proposed fraud detection rule by the user interface; 
(Figure 17, item 1700a, 1700b, and [0116]; Figure 18, item 1800, and [0117])

…

querying historical transaction data based on the first rule segment and the second rule segment of the proposed fraud detection rule; and (Figure 6B, item 6004, and [0074])

generating an updated simulation result for the first rule segment and the second rule segment of the proposed fraud detection rule based on the queried historical transaction data; (Figure 6B, item 6006, 6008, and [0074])

…

automatically displaying, by the processor, the updated simulation result on the user interface in near real-time while receiving the user input in response to the second rule segment of the proposed fraud detection rule being received by the user interface. (Figure 17, item 1700a, 1700b, and [0116]; Figure 18, item 1800, and [0117])

…

a system for simulating fraud detection rules, the system comprising: a historical transaction database storing historical transaction data; at least one processor, and a non-transitory computer readable medium storing executable instructions that when executed by the at least one processor causes the at least one processor to perform the steps of: (FIG. 2, item 1330; FIG. 3, item 1439; and [0036], [0039], [0046], and [0146])

Liu does not teach, however, Murugesan teaches automatically simulating, by the processor while receiving the user input, the first rule segment of the proposed fraud 

…

transmitting, by the processor without a user actively prompting, the simulation result based on the first rule segment of the proposed fraud detection rule to the user interface; (FIG. 1, item 112, and [Column 5, lines 18-25])

…

automatically simulating, by the processor while receiving the user input, the second rule segment of the proposed fraud detection rule by: ([Column 8, lines 11-25])

…

transmitting, by the processor without the user actively prompting, the updated simulation result based on the first rule segment and the second rule segment of the proposed fraud detection rule to the user interface; and (FIG. 1, item 112, and [Column 5, lines 18-25])

Murugesan teaches unit test automation for business rules and applications. It would have been obvious to one of ordinary skill in the art at the effective filing date of the Murugesan, to improve and/or enhance the technology for risk assessment rule set applications for fraud prevention, as in Liu, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine references to provide an automated unit testing (AUT) system, which may be required to ensure the implementation of the business rules into the business process application and correct execution of the business rules in an application or platform through test data. The AUT may expedite the testing by automating the testing instead of manual entry. In order to test the application, the developer may require an AUT system that tests and validates business rules using historical transaction data, prior to implementation, and in real time in the process/application. 

Claims 2 and 12
Liu and Murugesan disclose the limitations of claims 1 and 11. 
Liu further teaches the method of claim 1, wherein the simulation result 
comprises effectiveness data associated with the proposed fraud detection rule.
(Figure 17, item 1700a, 1700b, and [0116])

Claims 3 and 13
Liu and Murugesan disclose the limitations of claims 1-2 and 11-12. 
Liu further teaches the method of claim 2, wherein the effectiveness data 
item 1200b; [0071], [0087], and [0106])

Claims 9 and 19
Liu and Murugesan disclose the limitations of claims 1 and 11. 
Liu further teaches the method of claim 1, wherein the proposed fraud detection 
rule is associated with at least one parameter, wherein the historical transaction data is stored in a column-oriented database comprising a plurality of columns, wherein a column of the plurality of columns is associated with the at least one parameter, wherein querying the historical transaction data comprises performing a targeted search on the column of the plurality of columns associated with the at least one parameter. (FIG. 13, items 1300a, 1300b, and [0109]-[0110])

Claim 10
Liu and Murugesan disclose the limitations of claim 1. 
Liu further teaches the method of claim 1, further comprising: communicating, 
by the processor, a rule implementation message; (FIG. 2, items 1310, 1340, and [0036]-[0038])
and implementing the proposed fraud detection rule for electronic payment transactions. (FIG. 4, and [0040]) 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (U. S. Patent Application Publication No. 20100287099 A1), herein referred to as Liu, in view of Murugesan (U. S. Patent No. 9606903 B2), herein referred to as Murugesan, and in further view of Boding et al (U. S. Patent Application Publication No. 9606903 B2 A1), herein referred to as Boding.

Claims 4 and 14
Liu and Murugesan disclose the limitations of claims 1 and 11. 
Liu and Murugesan do not teach, however, Boding teaches the method of claim 1, wherein the proposed fraud detection rule is associated with a data element from ISO 8583. ([0072])

Boding teaches a fraud detection system automatic rule population engine. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include allowing a fraud detection system automatic rule population engine, as in Boding, and to include unit test automation for business rules and applications, as in Murugesan, to improve and/or enhance the technology for risk assessment rule set applications for fraud prevention, as in Liu, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been .

Conclusion


































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Gould et al (U. S. Patent No. 8069129 B2) – Editing and Compiling Business Rules

Gould recites a component in a graph-based computation having data processing components connected by linking elements representing data flows is updated by receiving a rule specification, generating a transform for transforming data based on the rule specification, associating the transform with a component in the graph-based computation, and in response to determining that a new rule specification has been received or an existing rule specification has been edited, updating the transform associated with the component in the graph-based computation according to the new or edited rule specification. A computation is tested by Gould was not used as prior art as the cited references better taught the claimed subject matter.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 8:00 AM – 4:30 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN CHISM/
Examiner, Art Unit 3692

/DAVID P SHARVIN/Primary Examiner, Art Unit 3692